                                           Case 3:17-cv-06330-RS Document 73 Filed 01/12/21 Page 1 of 7




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7                                  UNITED STATES DISTRICT COURT

                                   8                                 NORTHERN DISTRICT OF CALIFORNIA

                                   9
                                         ARTHUR RENOWITZKY,
                                  10                                                        Case No. 17-cv-06330-RS
                                                        Plaintiff,
                                  11
                                                 v.                                         ORDER DENYING PLAINTIFF'S
                                  12                                                        MOTION FOR SUMMARY
Northern District of California
 United States District Court




                                         STONEBRAE CLUB PARTNERS, LLC, et                   JUDGMENT AND GRANTING
                                  13     al.,                                               DEFENDANTS’ CROSS MOTION
                                  14                    Defendants.

                                  15

                                  16                                           I. INTRODUCTION

                                  17          Plaintiff Arthur Renowitzky is a disabled person who uses a wheelchair for mobility. In

                                  18   2017 he attended the Ellie Mae Classic golf tournament at TPC Stonebrae, a private country club

                                  19   in Hayward, California. Renowitzky asserts violations of federal and state law arising from (1) an

                                  20   alleged lack of accessible portable restrooms on the course; 2) the failure to make the viewing

                                  21   platform and concession area at the 16th hole accessible; and 3) the denial of his request to use an

                                  22   accessible bathroom in the clubhouse, and his later request to use an accessible portable restroom,

                                  23   on grounds that those particular facilities were located in areas restricted to club members or those

                                  24   with “VIP” access during the tournament.

                                  25          Defendant Stonebrae Club Partners, LLC owns and operates the country club. Defendant

                                  26   PGA Tour, Inc. operates the Korn Ferry Tour, which is part of the pathway for professional

                                  27   golfers attempting to qualify to play on the PGA Tour. The Ellie Mae Classic was an annual event

                                  28   on the Korn Ferry Tour. In 2019, however, Stonebrae and the PGA Tour jointly decided to
                                           Case 3:17-cv-06330-RS Document 73 Filed 01/12/21 Page 2 of 7




                                   1   discontinue the tournament permanently.

                                   2             The parties have brought cross-motions for summary judgment. Because defendants have

                                   3   shown the federal claims are moot, they are entitled to judgment in their favor on those claims,

                                   4   and the state claims will be dismissed without prejudice. Renowitzky’s motion will therefore be

                                   5   denied.

                                   6

                                   7                                         II. LEGAL STANDARD

                                   8             Summary judgment is proper “if the pleadings and admissions on file, together with the

                                   9   affidavits, if any, show that there is no genuine issue as to any material fact and that the moving

                                  10   party is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(c). The purpose of summary

                                  11   judgment “is to isolate and dispose of factually unsupported claims or defenses.” Celotex v.

                                  12   Catrett, 477 U.S. 317, 323-24 (1986). The moving party “always bears the initial responsibility of
Northern District of California
 United States District Court




                                  13   informing the district court of the basis for its motion, and identifying those portions of the

                                  14   pleadings and admissions on file, together with the affidavits, if any, which it believes demonstrate

                                  15   the absence of a genuine issue of material fact.” Id. at 323 (citations and internal quotation marks

                                  16   omitted). If it meets this burden, the moving party is then entitled to judgment as a matter of law

                                  17   when the non-moving party fails to make a sufficient showing on an essential element of the case

                                  18   with respect to which he bears the burden of proof at trial. Id. at 322-23. The non-moving party

                                  19   “must set forth specific facts showing that there is a genuine issue for trial.” Fed. R. Civ. P. 56(e).

                                  20   The non-moving party cannot defeat the moving party’s properly supported motion for summary

                                  21   judgment simply by alleging some factual dispute between the parties.

                                  22             To preclude the entry of summary judgment, the non-moving party must bring forth

                                  23   material facts, i.e., “facts that might affect the outcome of the suit under the governing law . . . .

                                  24   Factual disputes that are irrelevant or unnecessary will not be counted.” Anderson v. Liberty

                                  25   Lobby, Inc., 477 U.S. 242, 247-48 (1986). The opposing party “must do more than simply show

                                  26   that there is some metaphysical doubt as to the material facts.” Matsushita Elec. Indus. Co. v.

                                  27   Zenith Radio, 475 U.S. 574, 588 (1986). The court must draw all reasonable inferences in favor of

                                  28
                                                                                                                     CASE NO.   17-cv-06330-RS
                                                                                           2
                                           Case 3:17-cv-06330-RS Document 73 Filed 01/12/21 Page 3 of 7




                                   1   the non-moving party, including questions of credibility and of the weight to be accorded

                                   2   particular evidence. Masson v. New Yorker Magazine, Inc., 501 U.S. 496 (1991) (citing Anderson,

                                   3   477 U.S. at 255); Matsushita, 475 U.S. at 588 (1986). It is the court’s responsibility “to determine

                                   4   whether the ‘specific facts’ set forth by the nonmoving party, coupled with undisputed background

                                   5   or contextual facts, are such that a rational or reasonable jury might return a verdict in its favor

                                   6   based on that evidence.” T.W. Elec. Service v. Pacific Elec. Contractors, 809 F.2d 626, 631 (9th

                                   7   Cir. 1987). “[S]ummary judgment will not lie if the dispute about a material fact is ‘genuine,’ that

                                   8   is, if the evidence is such that a reasonable jury could return a verdict for the nonmoving party.”

                                   9   Anderson, 477 U.S. at 248. However, “[w]here the record taken as a whole could not lead a

                                  10   rational trier of fact to find for the non-moving party, there is no ‘genuine issue for trial.’”

                                  11   Matsushita, 475 U.S. at 587.

                                  12
Northern District of California
 United States District Court




                                  13                                             III. DISCUSSION

                                  14           1. ADA Claims

                                  15           The federal claims pleaded in the operative First Amended Complaint are brought

                                  16   exclusively under the Americans with Disabilities Act, of 1990, 42 USC §§ 12101, et seq.

                                  17   (“ADA”). A private plaintiff may only obtain injunctive relief under the ADA, not damages. See

                                  18   Wander v. Kaus, 304 F.3d 856, 858 (9th Cir. 2002). Here, defendants contend Renowitzky’s

                                  19   claims for injunctive relief under the ADA are moot, given that the Ellie Mae Classic has been

                                  20   discontinued and will never be held again, at Stonebrae or anywhere else.

                                  21           “ ‘[A] case is moot when the issues presented are no longer ‘live’ or the parties lack a

                                  22   legally cognizable interest in the outcome.’ ” County of Los Angeles v. Davis, 440 U.S. 625, 631

                                  23   (1979) (quoting Powell v. McCormack, 395 U.S. 486, 496 (1969)). Accordingly, a case becomes

                                  24   moot when there is no longer a reasonable expectation the violation will recur and when there are

                                  25   no existing effects of the alleged violation. Id.

                                  26           “The basic question in determining mootness is whether there is a present controversy as to

                                  27   which effective relief can be granted.” Northwest Envtl. Def. Ctr. v. Gordon, 849 F.2d 1241, 1244

                                  28
                                                                                                                     CASE NO.   17-cv-06330-RS
                                                                                           3
                                           Case 3:17-cv-06330-RS Document 73 Filed 01/12/21 Page 4 of 7




                                   1   (9th Cir.1988). As such, courts routinely find ADA cases to be moot when the business operation

                                   2   at issue has been closed, and there are no plans to reopen, or to lease the premises to new tenants.

                                   3   See Kohler v. Southland Foods, Inc., 459 F. App’x 617 (9th Cir.2011) (unpublished) (affirming

                                   4   district court’s determination that ADA action was moot when defendant closed the restaurant that

                                   5   was the subject of the action); Johnson v. Otter, 2019 WL 452040, at *3 (N.D. Cal. Feb. 5, 2019)

                                   6   (“Johnson cannot plausibly expect to encounter any of the alleged barriers in the future because

                                   7   the spa is no longer in operation and the property is for sale . . . . The Court finds Johnson’s ADA

                                   8   claim moot . . . .”); Steelman v. Hoch, 2012 WL 4513864, at *1 (E.D.Mo. Oct. 1.2012) (ADA

                                   9   claim moot when defendant was selling the premises and the restaurant tenant was no longer in

                                  10   business); Baltimore Neighborhoods, Inc. v. LOB Inc., 92 F.Supp.2d 456, 462 (D.Md.2000) (ADA

                                  11   claim moot when allegedly inaccessible model unit was closed with no plans to reopen it).

                                  12           Here, Renowitzky insists his ADA claim is not moot because, even though the Ellie Mae
Northern District of California
 United States District Court




                                  13   Classic will no longer be held, Stonebrae remains open. While Stonebrae is not generally open to

                                  14   the public, Renowitzky points out that it advertises its facilities as available to rent for social

                                  15   events such as birthday parties, and bridal showers, as well as corporate events and meetings.

                                  16   Renowitzky suggests other golf tournaments could someday be held at Stonebrae, and/or the

                                  17   defendant PGA Tour may hold tournaments elsewhere in the Bay Area.

                                  18           None of these circumstances, existing now or as future possibilities, preclude the mootness

                                  19   of Renowitzky’s ADA claims. The alleged ADA violations Renowitzky seeks to pursue

                                  20   specifically relate to the operation of the golf tournament. Thus, for example, if he were to be

                                  21   invited to a future social or corporate event at Stonebrae where the hosts had rented out a banquet

                                  22   room in the clubhouse, that would not implicate his complaints about the placement of temporary

                                  23   restrooms around the golf course—or even his claim that he was not permitted into the clubhouse

                                  24   to use accessible bathroom facilities there. Even if a golf tournament open to public spectators is

                                  25   someday again held at Stonebrae, there is no particular reason to assume the same conditions

                                  26   Renowitzky encountered in 2017 will be recreated when temporary measures are set up to address

                                  27   the needs of public crowds. The argument that the PGA Tour may hold tournaments elsewhere in

                                  28
                                                                                                                     CASE NO.   17-cv-06330-RS
                                                                                           4
                                             Case 3:17-cv-06330-RS Document 73 Filed 01/12/21 Page 5 of 7




                                   1   the Bay Area is even more attenuated—injunctive relief is not available in this action for

                                   2   hypothetical, unpleaded, and speculative possible violations that might occur on different golf

                                   3   courses, during different tournaments.

                                   4            Renowitzky offers the analogy of a concert venue, and argues that the claims of a plaintiff

                                   5   who encounters barriers when attending a performance by a specific band are not mooted simply

                                   6   because that band has completed its concert and is not scheduled to return. In that instance,

                                   7   however, the violations presumably would relate to permanent features of the venue, or at least to

                                   8   conditions that exist when the venue is set up a certain way, regardless of the identity of the

                                   9   specific band that is set to appear. Here, in contrast, Renowitzky’s claims relate to how temporary

                                  10   features were set up at the Ellie Mae tournament in 2017, and how employees responded in two

                                  11   instances during that event when he asked for accommodation.1 Renowitzky’s ADA claims are

                                  12   moot because they arose from ephemeral conditions that are not reasonably certain to recur in the
Northern District of California
 United States District Court




                                  13   same form, if at all.2

                                  14

                                  15            2. State law claims

                                  16            Defendants insist that Renowitzky’s ADA claims would fail on the merits even if not

                                  17   moot, and they invite the court to conclude the state law claims also fail on the merits. As

                                  18   defendants also point out, however, the court has discretion to decline to exercise supplemental

                                  19   jurisdiction over the state law claims upon finding the ADA claims moot. This principle was

                                  20   demonstrated in Oliver v. Ralphs Grocery Co., 654 F.3d 903 (9th Cir. 2011).

                                  21                    By granting summary judgment to [defendants] on [plaintiff’s] ADA
                                                        claim, the district court properly disposed of “all claims over which
                                  22                    it ha[d] original jurisdiction.” 28 U.S.C. § 1367(c)(3). Because the
                                  23

                                  24   1
                                           In a third instance, Renowitzky’s request for accommodation was granted.
                                  25   2
                                         The First Amended Complaint includes some references to other conditions on the property that
                                       may have existed independently of the Ellie Mae Tournament. Renowitzky, however, has not
                                  26
                                       argued that he is pursuing claims based on any of those conditions nor has he pointed to any of
                                  27   those allegations in arguing against mootness.

                                  28
                                                                                                                   CASE NO.   17-cv-06330-RS
                                                                                         5
                                           Case 3:17-cv-06330-RS Document 73 Filed 01/12/21 Page 6 of 7




                                                      balance of the factors of “judicial economy, convenience, fairness,
                                   1                  and comity” did not “tip in favor of retaining the state-law claims”
                                   2                  after the dismissal of the ADA claim, Sanford v. MemberWorks,
                                                      Inc., 625 F.3d 550, 561 (9th Cir.2010) (quoting Carnegie–Mellon
                                   3                  Univ. v. Cohill, 484 U.S. 343, 350 n. 7, 108 S.Ct. 614, 98 L.Ed.2d
                                                      720 (1988)) (internal quotation marks omitted), the district court did
                                   4                  not abuse its discretion in dismissing [plaintiff’s] state law claims
                                                      without prejudice.
                                   5

                                   6   Id. at 911.

                                   7           To be sure, where a district court has had occasion to become substantially familiar with,

                                   8   or involved in evaluations of, the factual details of a plaintiff’s ADA claim, judicial efficiency

                                   9   may support exercising continued jurisdiction over state law claims arising from those same facts.

                                  10   See, e.g., Johnson v. Cala Stevens Creek/Monroe, LLC, 401 F. Supp. 3d 904, 911 (N.D. Cal. 2019)

                                  11   (finding discretion to resolve merits state claims after ruling ADA claims moot). Here, however, it

                                  12   is more appropriate to defer to the state courts to determine whether the factual record is sufficient
Northern District of California
 United States District Court




                                  13   to give rise to a claim for damages under state law, which is a feature of state law not shared by

                                  14   the ADA. Although Renowitzky complains that he should not be required to “start over” in state

                                  15   court, there is nothing to suggest he will face an undue burden in doing so, should he wish to

                                  16   obtain the additional remedies that state law may provide. The discovery conducted in this

                                  17   proceeding presumably will remain available to the parties, and the case will not be starting from

                                  18   scratch. Under all these circumstances, discretion calls for dismissal of the state law claims,

                                  19   without prejudice.3

                                  20

                                  21   3
                                         Renowitzky also argues that courts more often decline to hear state claims where the federal
                                  22   claims are dismissed for lack of jurisdiction than when the merits of the federal claims have been
                                       reached. Mootness, however, is a jurisdictional barrier to addressing the merits of a claim. See
                                  23   Johnson v. Cala Stevens Creek, supra, 401 F. Supp. 3d at 910 (“[T]his fact renders the request for
                                       an injunction moot and thus deprives the Court of subject matter jurisdiction . . . .”). This is a case
                                  24   where lack of jurisdiction over the federal claims weighs in favor of declining jurisdiction over the
                                       state claims.
                                  25

                                  26

                                  27

                                  28
                                                                                                                   CASE NO.   17-cv-06330-RS
                                                                                          6
                                           Case 3:17-cv-06330-RS Document 73 Filed 01/12/21 Page 7 of 7




                                   1

                                   2                                           IV. CONCLUSION

                                   3          Defendants’ motion for summary judgment is granted as to the ADA claims on grounds

                                   4   that the undisputed facts demonstrate the claims are moot. The state law claims are dismissed

                                   5   without prejudice to refiling in state court. Plaintiff’s motion is denied, without prejudice to any

                                   6   determination of the merits of his state law claims in state court.

                                   7

                                   8   IT IS SO ORDERED.

                                   9

                                  10   Dated: January 12, 2021

                                  11                                                    ______________________________________
                                                                                        __________
                                                                                        __      _ ___
                                                                                                    _ ____
                                                                                                         ____
                                                                                                         __ ____
                                                                                                               _____
                                                                                                                  _______________
                                                                                                                               _ __
                                                                                                                                  _ __
                                                                                        RICHARD
                                                                                        R
                                                                                        RICHARD SEEBORG
                                  12                                                    United States District Judge
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                                                   CASE NO.   17-cv-06330-RS
                                                                                          7
